United States Court of Appeals,

                                Fifth Circuit.

                                  No. 93-1573

                               Summary Calendar.

ASSOCIATION FOR RETARDED CITIZENS OF DALLAS, et al., Plaintiffs,

           Advocacy, Incorporated, Plaintiff-Appellant,

                                       v.

 DALLAS COUNTY MENTAL HEALTH & MENTAL RETARDATION CENTER BOARD OF
TRUSTEES, et al., Defendants,

 Dallas County Mental Health & Mental Retardation Center Board of
Trustees, et al., Defendants-Appellees.

                                April 25, 1994.

Appeal from the United States District Court for the Northern
District of Texas.

Before DAVIS, JONES, and DUHÉ, Circuit Judges.

     EDITH H. JONES, Circuit Judge:

     Advocacy, Incorporated ("Advocacy, Inc."), the Association for

Retarded Citizens of Dallas ("ARC"), and Matt W., through his

guardian Judi    Chamblee,       sought       declaratory     relief,    injunctive

relief, and monetary damages under the Fair Housing Act of 1968, as

amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §

3601 et seq., and 42 U.S.C. §§ 1983, 1985, and 1986 against the

Dallas County Mental Health and Mental Retardation Center Board of

Trustees, the Dallas County Commissioners Court, Commissioners Jim

Jackson   and   John    Wiley   Price,        the   McShann   Road     Neighborhood

Association,    Inc.,    and    the   Dallas        County    Mental    Health   and




                                          1
Retardation     Center.1      In     November    1992,   the    district    court

dismissed Advocacy, Inc.'s claims for lack of standing;                    in May

1993, the      district    court    dismissed    ARC's   claims    for   lack   of

standing.      Shortly thereafter, the court granted Matt W.'s motion

to dismiss himself as a plaintiff in this action.               Advocacy, Inc.

now appeals the dismissal of its claims by the district court.2

Finding Advocacy, Inc. to be without standing, we affirm the

judgment of the district court.

                                    DISCUSSION

                                   A. Background

     Matt W., a minor with mental retardation and cerebral palsy,

resided   at    Crossroads,    a     large   residential    facility     serving

children with developmental disabilities. In April 1991, the Texas

Department of Mental Health and Mental Retardation decided to close

the facility and relocate the children to small group homes located

throughout the community.            The Board of Trustees of the Dallas

County Mental Health and Mental Retardation Center ("the Board")

took responsibility for developing three homes in the Dallas area.

The Board purchased a site located at 5640 McShann Road in Dallas

upon which to construct one of the small group homes ("the McShann

home"), the home in which Matt W. was scheduled to live.                 However,

the McShann      Road   Neighborhood     Association     (the     "Association")

     1
      Joyce Brown, Sheryl Howard, Dr. Agnes Whitley, and Dr.
Paula Dobbs-Wiggins were named defendants in the original
complaint, but were later dismissed upon motion of the
plaintiffs.
     2
      Neither ARC nor the McShann Neighborhood Association chose
to participate in this appeal.

                                         2
objected to the construction of the home, and the Board eventually

voted to abandon the construction of the group home on this site,

choosing instead to sell the property to the Association.

     The McShann home was originally scheduled to be completed by

February 1992, and Matt W. was scheduled to move in shortly

thereafter, simultaneous to the closing of Crossroads.            However,

following the cancellation of the construction of the McShann home,

it was necessary for Matt W. to move into a temporary home until

another small group home in which Matt W. was to reside permanently

was completed.    Matt W. finally moved into that permanent home.

     Advocacy, Inc., ARC, and Matt W. filed suit against the

defendants asserting that the move to the temporary home caused

irreparable injury to Matt W. and five other children.3               They

claimed that Matt W. had suffered severe regression in self-help

skills and ambulation with his walker.       Moreover, they complained

that the Association's obstruction of the McShann home would

inhibit    the   development   of   other   group   homes   for   disabled

individuals in Dallas in the future.        The lawsuit was premised on

the Fair Housing Act of 1968, as amended by the Fair Housing

Amendments Act of 1988, 42 U.S.C. § 3601 et seq., and 42 U.S.C. §§

1983, 1985, and 1986.

                          B. Lack of Standing

         On appeal, Advocacy, Inc. contends that the district court




     3
      The five other children were not parties to this action.

                                     3
erred in dismissing its claim for lack of standing.4           Advocacy,

Inc. asserts that it has both (1) standing on behalf of itself as

an organization as well as (2) representational standing on behalf

of individuals with developmental disabilities.

1. Standing On Behalf of Itself as an Organization

     In Lujan v. Defenders of Wildlife, --- U.S. ----, 112 S.Ct.

2130, 119 L.Ed.2d 351 (1992), the Supreme Court stated the minimum

requirements    that   a   plaintiff   must   establish   in   order   to

demonstrate constitutional standing on behalf of itself as an

organization:

     First, the plaintiff must have suffered an injury in fact—an
     invasion of a legally-protected interest which is (a) concrete
     and particularized and (b) actual or imminent, not conjectural
     or hypothetical. Second, there must be a causal connection
     between the injury and the conduct complained of—the injury
     has to be fairly traceable to the challenged action of the
     defendant, and not the result of the independent action of
     some third party not before the court.      Third, it must be
     likely, as opposed to merely speculative, that the injury will
     be redressed by a favorable decision.

Id. at ----, 112 S.Ct. at 2136 (internal quotes, parentheses, and

citations omitted).

         Because Advocacy, Inc. failed to establish that it has

suffered an injury in fact—the first requirement under Lujan—it

fails to establish organizational standing in this case.

     Advocacy, Inc. claims that it has suffered the requisite

     4
      As a preliminary matter, appellees complain that Advocacy,
Inc. has raised before this court factual and legal arguments in
behalf of standing that were not raised in the district court.
Advocacy, Inc. relies not only upon new legal arguments, but it
has also submitted documents to this court which were never
presented to the district court. We decline to consider the
newly raised matters. See Boddie v. City of Columbus, 989 F.2d
745, 751 (5th Cir.1993).

                                   4
injury because, as a federally funded organization, it has more

than a general and abstract interest in this case.             Advocacy,

Inc.'s statutory mandate is to protect and advocate the rights of

disabled individuals5 and, as a result of the appellees' actions,

it has had to direct some of its resources to challenging the

allegedly wrongful actions of the appellees. We disagree with this

characterization of "injury in fact."

         The mere fact that an organization redirects some of its

resources to litigation and legal counseling in response to actions

or inactions of another party is insufficient to impart standing

upon the organization.    Advocacy, Inc.'s argument implies that any

sincere    plaintiff   could   bootstrap   standing   by   expending   its

resources in response to actions of another.          Furthermore, that

Advocacy, Inc. is a federally funded program established in part to

provide disabled individuals with legal representation does not

enhance its assertion of organizational standing. If this were not

so, then, for example, indigent defender organizations established

pursuant to the Criminal Justice Act or any other self-styled

advocacy group could assert standing to sue whenever it believed

the rights of its targeted beneficiaries had been violated.            This

result is at odds with Lujan's definition of injury in fact as the

"invasion of a legally-protected interest." Lujan, --- U.S. at ---

-, 112 S.Ct. at 2136.     Advocacy, Inc. and similar groups have no

legally-protected interest in not expending their resources on

behalf of individuals for whom they are advocates, at least where

     5
      See 42 U.S.C. § 6042 (West Supp.1993).

                                    5
the only resources "lost" are the legal costs of the particular

advocacy lawsuit.             See id.;        Cleburne Living Ctr. v. City of

Cleburne, Tex., 726 F.2d 191, 202-03 (5th Cir.1984) (relying on

Havens Realty Corp. v. Coleman, 455 U.S. 363, 102 S.Ct. 1114, 71

L.Ed.2d 214 (1982)) aff'd in part, vacated in part on other

grounds, 473 U.S. 432, 105 S.Ct. 3244, 87 L.Ed.2d 313 (1985);                    cf.

Spann v. Colonial Village, Inc., 899 F.2d 24, 27-29 (D.C.Cir.),

cert. denied, 498 U.S. 980, 111 S.Ct. 508, 112 L.Ed.2d 521 (1990)

(fair housing agency has standing if its time and money were

deflected from counseling to legal efforts against discrimination);

Village of Bellwood v. Dwivedi, 895 F.2d 1521, 1525 (7th Cir.1990)

(same).

2. Standing On Behalf of Disabled Individuals

      Advocacy,         Inc.    also     advances      its   alleged   associational

standing   to     sue   on     behalf    of       individuals   with   developmental

disabilities.      In order to have associational standing, Advocacy,

Inc. must establish (1) that its members would have standing to sue

in their own right, (2) that the interests Advocacy, Inc. seeks to

protect are germane to its organizational purpose, and (3) that

neither the claim asserted nor the relief requested requires the

participation of individual members in the lawsuit.                       See Self-

Insurance Inst. of Am., Inc. v. Korioth, 993 F.2d 479, 484 (5th

Cir.1993) (quoting Hunt v. Washington Apple Advertising Comm'n, 432

U.S. 333, 343, 97 S.Ct. 2434, 2441, 53 L.Ed.2d 383 (1977)).

Advocacy, Inc. fails to establish the first prong of this inquiry

because    Matt    W.    is    not   a    "member"      of   Advocacy,   Inc.   The


                                              6
organization bears no relationship to traditional membership groups

because most of its "clients"—handicapped and disabled people—are

unable to participate in and guide the organization's efforts.

                                CONCLUSION

     Matt   W.   and   other   disabled   individuals   affected   by   the

appellees' actions have standing in a case such as this, and

Advocacy, Inc. has the duty to provide them with legal assistance.

Advocacy, Inc. may be permitted to participate in such a case as

amicus curiae.    However, Advocacy, Inc. does not possess standing

in its own right to litigate these claims against these appellees.

     For these reasons, this court AFFIRMS the judgment of the

district court.




                                     7